Citation Nr: 1633015	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  10-31 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel







INTRODUCTION

The Veteran was a member of the Colorado Army National Guard from July 2001 to July 2007.  During this period, he served on active duty from June 2002 to October 2002, and from January 2003 to March 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

As noted in the prior remand, in connection with his appeal, the Veteran requested and was scheduled for a  Travel Board hearing, to be held in March 2012.  Although he was duly notified of the time and date of the hearing both by mail and by telephone, the Veteran failed to appear for the hearing, and neither furnished an explanation for his failure to appear at the hearing nor requested a postponement or another hearing.  Pursuant to 38 C.F.R. § 20.702(d), when an appellant fails to appear for a scheduled hearing and has not requested a postponement, the case will then be processed as though the request for a hearing has been withdrawn.  As there have been no further requests for a hearing, the Board deems the hearing request to be withdrawn.  38 C.F.R. § 20.702 (2015).        

In December 2012 and June 2015, the Board remanded this matter for further procedural and evidentiary development.  The matter has been returned to the Board for further appellate proceedings.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the June 2015 remand, the Board noted that the Veteran was scheduled for a VA audiology examination for March 2013.  That same month, the VA Phoenix Medical Center informed the RO that the Veteran failed to report for the scheduled examination.  The Board indicated further that the RO noted in the April 2013 Supplemental Statement of the Case (SSOC) that a review of the Veteran's claims file showed that the exam notification letter was sent to the Veteran's last known address.  The Board instructed the RO to associate the missing "exam notification letter" referenced in the RO's April 2013 SSOC with the Veteran's claims file.  In the June 2015 SSOC, the RO pointed to the January 2013 post-remand development letter informing the Veteran that he would be notified of his scheduled VA audiology examination and the March 2013 document showing the Veteran failed to report for his VA audiology examination; however, the Board observes that these documents were already of record at the time of the June 2015 remand.  As such, the actual "exam notification letter" referenced in the April 2013 SSOC is still missing from the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, in the June 2015 remand, the Board also instructed the RO to ensure that complete VA records from March 2004 to the present were secured and associated with the record on appeal, including all VA records associated with the March 2008 VA audiometric testing.  Although the RO obtained and associated the records from the Grand Junction VA Medical Center (VAMC) dated from August 2004 to May 2010 and the records from the Phoenix VAMC from April 2010 to August 2012, the RO did not obtain any VA records after 2012.  See Stegall, 11 Vet. App. 268 (1998).  Moreover, the obtained VA records revealed borderline normal hearing sensitivity in the left ear at 500 to 3000 Hz, dropping to a mild sensorineural hearing loss at 4000 to 8000 Hz with a speech discrimination score of 84 percent (March 2008 audiology report), and the use of hearing aids (October 2009 record).

In light of the foregoing, the Board concludes that another VA audiology examination should be scheduled, and if the Veteran does not report, a copy of the letter showing the Veteran was notified of the time, place, and date of the examination should be associated with the record.

While on remand, updated treatment records should be obtained.


Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran, and, with his assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers.  Obtain any relevant VA treatment records dated from August 2012 to the present.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   After the above records are secured and associated 
	with the record, schedule the Veteran for a VA
   audiology examination to determine the nature and 
	etiology of his claimed left ear hearing loss.  A copy 
	of the letter showing the Veteran was notified of 
	the time, place, and date of the examination should
      be associated with the record.  The claims folder, 
      including a copy of this remand, must be provided to 
      the examiner for review in connection with the 
      examination.  
      
      After examining the Veteran and reviewing the claims 
      folder, the examiner should provide an opinion, with 
      supporting rationale, as to whether it is at least as 
      likely as not that the Veteran currently exhibits a left
      ear hearing loss for VA compensation purposes.  

If a left ear hearing loss disability is shown, the examiner must provide an opinion, with supporting rationale, as to whether it is at least as likely as not that such left ear hearing loss is causally related to the Veteran's active service or any incident therein, including credibly reported acoustic trauma.  
If the examiner determines that the Veteran does not exhibit a current left ear hearing loss disability, he or she should comment on the March 2008 VA audiology report which notes borderline hearing sensitivity in the left ear from 500 to 3000 Hz, dropping to a mild sensorineural hearing loss in the left ear at 4000 to 8000 Hz with a speech discrimination score of 84 percent, and the October 2009 VA treatment record showing the use of hearing aids.

3.  The Veteran is to be notified that it is his responsibility 
	to report for the scheduled examination and to fully 
	cooperate in the development of the claim.  The 
	consequences for failure to report for a VA 
	examination without good cause may include denial of 
	the claim.  38 C.F.R. § 3.158, 3.655 (2015).

4.   Upon completion of the foregoing, readjudicate the 
	Veteran's claim.  If the benefit sought on appeal 
	remains denied, provide the Veteran and his 
	representative with a supplemental statement of the
   case and the opportunity to respond thereto.  
   Thereafter, the case should be returned to the Board 
   for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




